 In the Matter of PACIFIC GREYHOUND LINESandAMALGAMATEDASSOCIATION OF STREET, ELECTRIC RAILWAY- AND MOTOR COACHEMPLOYES OF AMERICA-In the Matter Of PACIFIC GREYHOUND. LINESandBROTHERHOOD OFRAILROAD TRAINMENCase. Nos. R-926 and RD27, respectively.Decided October 29, 1938Motor Bus Industry-Invcstigation of Pcpi esentatites:controversy concern-ing representation of employees- controversy concerning appropriate unit;rivalorganizations-Piocedure:notice of hearing : notice that Board willinvestigate question whether assistance by Company to one labor organization,itparty. or effects thereof, found by Board in a prior decision, continued, andwhether Company established, maintained, or' assisted 'such organization byunfair labor practice-Contiact:closed-shop,no bar to investigation under-circumstances: question concerning representation not precluded by closed-shop contract where doubt exists whether labor organization executing samewas free choice of its members, mere lapse of 4 months between previousdecisionfinding assistance and execution of closed-shop agreement, incon-clusive as proof of dissipation of effects of assistance, where no showing thatany remedial action was taken to remove effects, and outstanding contracts'between Company and labor organization provided for recognition of organiza-tion by Company and for closed shop upon approval of majority of employees ;Board election among bus drivers alone, held less than 6 weeks prior to-execution of closed-shop agreement covering substantially all employees in-cluding bus drivers with labor organization receiving a plurality of votescounted, insufficient to establish labor organization a free choice of substantiallyall employees when agreement executed, inasmuch as employees other than'busdriverswere substantial in number ; petitions filed, notice of hearingserved, and proceedings had prior to date of giving notice of termination underautomatic renewal clause ; closed-shop provision of, previously unenforced byCompany because of possible infringement of Circuit Court order, directed,with consent of Company, to remain executory pending close of case-Unitconsiderations evenly balanced as to.appropriateness of unit limited to bus drivers and of unit including them withother employees ; either unit feasible ; appropriate unit or units to be resolvedby desires of employees in elections, prior determination of, not res judicata:finding by Board in previous decision in representation case, involving bus-drivers, that bus drivers are not an appropriate unit but are to be merged intoa larger unit, not conclusive on same issue in subsequent representation proceed-ing; Section 9 (b) of Act construed; said prior finding unpersuasive sincebased in part upon desires of bus drivers as expressed in an election whichresulted in no selection of exclusive bargaining representative; election necessaryamong bus drivers because of confusion as to the desires of a majority ofthem since a majority are members of both labor organizations ; separate9 N. L. R. B., No. 51-557 558NATIONAL LABOR I{ELATIONS BOARDelection also necessary among employees other than bus drivers within largerunit although majority of them members of proponent of that unit,because ofdoubt whether their membership is result of a free choice;dissenting opinionas to : bus drivers alone an appropriate unit in view of history of collectivebargaining and doubt as to status of labor organization representing largerunit as freely chosen representative-ElectionsOrderedMr. Johnathan H. Rowell,for the Board.Brobeck, PhlegercCHarrison,byMr. Gregory A. Harrison,andMr. Robert H. Walker,of San Francisco, Calif., for the Company.Mr. San A. Ladar,of San Francisco, Calif., for the Amalgamated.Mr. Clifton Hildebrand,andMr. Charles McLeod,ofOakland,Calif., for the Brotherhood.Mr. James A. Cobey,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn June 7, 1938, Amalgamated Association of Street, ElectricRailway and Motor Coach Employees of America,, herein calledthe Amalgamated, filed with the Regional Director for the Twen-tiethRegion (San Francisco, California) a petition alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of Pacific Greyhound Lines, a corporation, SanFrancisco, California, herein called the Company, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On June 13, 1938, Brotherhood of Railroad Train-men, herein called the Brotherhood, the labor organization referredto in the petition of the Amalgamated as claiming to represent cer-tain of the employees of the Company directly affected by the ili-vestigation, likewise filed a petition for an investigation and certifi-cation of representatives.The petition of the Brotherhood allegedin part that the Company's "policy is to make all bus drivers joinAmalgamated and to assist the officials of said Union in obtainingmembers and to exert undue influence upon the bus drivers in itsemploy in making them join said Union."On June 14, 1938, the National Labor Relations Board, Hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 1, as amended, ordered an investigation1The name of the Amalgamated as subscribed to its original petition is inaccuratelystated DECISIONS AND ORDERS559upon the petitions and authorizedthe RegionalDirector to conductit and to providefor anappropriate hearing upon due notice; andacting pursuant to Article III,' Section` 10 (c) (2), of said Rulesand Regulations, further ordered that the two cases be consolidatedfor the purposes of hearing.2Thereafter, the Amalgamated andthe Brotherhood each filed an amended petition identical in provi-sion with the original petition respectively filed by each but makinga correction in the name of the Company as set forth in'the orig-inal petitions.3The Board, thereupon, issued nunc' pro tunc,' as ofJune 14, 19.38, an order of consolidation and direction of investiga-tion anti hearing similar to its order of June 14, 1938, setting forththe name of the Company, however, in style and manner as coil-tained in the amended petitions.- The order likewise made a cor-rection in the name of the Brotherh'ood.4On June 15, 1938,, the Regional Director issued a notice of 'con-solidated hearing, copies of which were duly served upon the Com-pany, upon the Amalgamated, arid` upon the Brotherhood.Amongother things the notice stated :YOU AREFURTHERNOTIFIED that at such. time and place testi-mony. or other evidence will be received on the matter of whetherthe' encouragement of membership in Amalgamated Associationof Street, Electric Railway, and Motor Coach Employees ofAmerica. or any other labor organization, or the discouragementofmembership in Brotherhood of Locomotive Firemen andEnginemen, or any other labor organization, found by theNational Labor Relations Board to have been committed byPacific Greyhound Lines (in Case No. R-195, December 16, 1937,4-N. L. R. B. 72),' or the effects thereof, has continued downto and includingthe present time, and on the matter of whetherPacific Greyhound Lineshas established,maintained or assisted,by any action,defined inthe National- Labor Relations Act asan unfair labor practice, any labor, organization of its employees.9On June 9, 1938, the Board acting pursuant'to Section 9 (c) of the Act find Article III,Section 3,of the,Rules and Regulations,had ordered the Regional Director to conduct aninvestigation and hearing upon the petition of the AmalgamatedThe original petitions incorrectly stated the name of the Company as Pacific GreyhoundLines, IncThe amended petitions vary somewhat from the original petitions in statingthe name of the Amalgamated -4The of igiiial of dei of consolidation incorrectly designated the Brotherhood as Brother-hood of Railwa} TrainmenThe proceedings in that case are entitledMatter of Pacific(7,eyhound LinesandBrotherhood of Locomotive Firemen and Etgineinen,Case No. R-195.A Decision andDirection of Election issued by the Board- in that matter on December 16, 1937, is reportedin 4 N.L R B 520 An Amendment to Direction of Election was issued on December23, 1937,and is reported in 4 N.L.R B 540.-An Amendment to Decision and SecondAmendment,of Direction of Election was issued;on January 22, 1938—and is reported in4 N L R.B 541. A Supplemental Decision and Oider Issued March 25,1938, is currentlyreported as'4'i N'L. R. B. 163. 560NATIONALLABOR RELATIONS BOARDPursuant to the notice a hearing was held on June 23, 24, 25, and27, 1938, at San Francisco, California, before Jesse E. Jacobson, theTrialExaminer duly designated. by, the Board.The Board, theCompany, the Amalgamated, and the Brotherhood were representedby counsel and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues was afforded all parties.During thehearing and again at the close of all proof the Amalgamated by itscounsel orally moved to dismiss the amended petition of the Brother-hood as failing to present a question concerning representation uponall times since there existed a certain contract between AmalgamatedAssociation of Street, Electric Railway. and Motor Coach EmployeesofAmerica, Pacific Greyhound Division No. 1114, herein calledDivision No. 1114, and the Company providing among other thingsfor recognition by the Company of Division No. 1114 as collectivebargaining representative of all employees of the Company who weremembers of the Amalgamated, and for a closed shop on and afterMay 15 as to all employees except those who belonged to otheraffiliates of the American Federation of Labor.This motion theTrial Examiner denied. In accordance with the decision hereinafterset forth this ruling of the Trial Examiner is hereby affirmed.Dur-ing the course of the hearing the Trial Examiner made several rul-ings on objections to the admission of evidence:' The Board hasreviewed these rulings and finds that no prejudicial errors were com-mitted.These rulings are hereby affirmed. Subsequent to'the closeof the hearing all parties requested of the Board and were grantedleave to file briefs.Such briefs have been filed.Upon, the entire record in the case, the Board makes the followingFINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe Company is a California corporation, having its principalplace of business in San Francisco, California. It operates an inter-statemotor bus transportation system in the western section of thecountry; and thereby transports for hire passengers, baggage, mail;express, and newspapers under regularly published tariffs in orthrough the States of Oregon, California, Nevada, Arizona, Utah,New Mexico, and Texas.For the year ending December 31, 1937, theCompany carried 7,636,365 passengers a total of 34,372,762 passengermiles fora total- transportation revenue of $9,131,266.85.During thesame period it expended $2,622,217:17 in wages' and salaries, in addi-tion to -a management fee of $7,200--which it paid to the GreyhoundCorporation, a Delaware corporation, the holdei of'a piajority of itsoutstanding stock. .-DECISIONS,AND ORDERS - ,561As of December 31, 1937, the Company had total- consolidated as-sets of the value of , $15,141,804, including 455 busses of which 453.were in operation. It employed 1,534 persons consisting of 672 busdrivers, 387 shop workers, 247 station employees, 174 office- employees,and 54 miscellaneous workers.The Company through stock ownership controls, two, subsidiaries.California Parlor Car Tours Company and Pacific Southland Stages,Incorporated.By means of interchange agreements with independ-ent motor bus companies and of operating traffic and facility ar-rangements with other so-called Greyhound companies,.the Companyand its subsidiaries operate as a coordinated part of an integrated'System of national motor bus transportation.--We find that the Company is engaged in traffic, commerce, ancttransportation among the several States and that the employees ofthe Company are directly engaged in. such traffic, conunerce, and.transportation.II. '[HEORGANIZATIONS INVOLVEDAmalgamated Association of Street, Electric Railway and MotorCoach Employes of America is a labor organization affiliated withthe American Federation of Labor, admitting to membership allemployees of the Company with the exception of executive andsupervisory employees and of employees already members of a labororganization affiliatedwith the American Federation of Labor.Amalgamated Association of Street, Electric Railway and MotorCoach Employes' of America; Pacific Greyhound ' Division No. 1114,is a local division of the Amalgamated, comprising employees of theCompany who are members of the Amalgamated._Brotherhood of Railroad Trainmen is one of the "Big Four" rail-way brotherhoods and is not affiliated with any other labor organi-zation.All persons employed by the Company as bus drivers areadmitted to its membership.III. THE QUESTION CONCERNING REPRESENTATIONSome.time priortoApril21, 1937,the Amalgamated commencedorganizational activitiesamong employeesof the Company. OnApril 21 theCompany and Division'No. 11141 of the Amalgamatedentered into a contract which in substance provided for recognitionby the Company of Division No. 11146"as representative of theawhile this and subsequent contracts between the Company and Division No. 1114provide for iecogmtion of- Division No 1114 as collective bargaining representative;the record shows that the parties by conduct and express undertaking contem-plated that the Company meet and deal- with the Amalgamated as an accredited repre-sentative of its local divisionThe Master Agreement, hereinafter referred to, providedin Section I (C) thereof that, the Company "agrees to" meet and deal with the dulyaccredited representatives' of..[DivisionNo 1114]on allmatters covered by thisAgreement." .562NATIONALLABOR RELATIONS BOARDCompany's employees employed as drivers, station forces, mechanicsand other employees, who are not already represented by an affiliate,of the American Federation of Labor," for purposes of collective bar-,gaining with the `Company; provided,'with'two exceptions, for the;maintenance of existent wages and working conditions foi' employeescovered by the contract; and 'further provided that the parties on orbefore June 30, 1937, would negotiate a "complete and revised" con-tract concerning wages, hours, and other working conditions of suchemployees to be effective until May 31, 1938, and thereafter fromyear to year unless otherwise changed by the parties.On September 7, 1937, the Company and Division No. 1114, pur-suant to and in cancelation of the April 21 contract,executed 'as,ofJune 1, 1937, an agreement hereinafter termed "Master Agree-ment," 7 which provided for recognition by the Company of DivisionNo. 1114 as "the duly authorized and sole representative of all of itsmembers in negotiating with the Company;" for hoursof service,rates of pay, and other working conditions of all persons employed'by the Company as bus drivers, station employees, and office em-ployees; 8 and for the duration of the agreement until and includingDecember 31, 1938, and from year to year thereafter, unless termi-nated by one party giving written notice to the other of its desires soto terminate 60 days prior to December 31, 1938, or December 31 ofany succeeding year.The Master Agreement was approved by amajority of the bus drivers, of the station employees, and of theoffice employees.9. , On,September 7, 1937, the Company and DivisionNo. 1114 also executed a Supplemental. Agreement which providedthat upon approval thereof by a majority of all the employees affectedthereby there be inserted in the Master Agreement certain additionalparagraphs with respect to a check-off and closed shop. Specificallythese paragraphs provided that the Company when authorized byany member of the Amalgamated, Division No. 1114, would deductfrom his or her wages the amount of membership dues owing tothe Amalgamated, Division No. 1114, and transmit this sum to it,and would continue so to do so long as satisfactory to both the Com-pany and the Amalgamated, Division No. 1114; that "Within thirty(30) days after the date of approval hereof, it is agreed that' allemployees covered by this agreement shall be members in good stand74Whilethe record makes no reference.to this agreementasMasterAgreement, suchreference is here made because of similar terminology used in referring to this agreementwhen discussed in our previous decisioninMatter of Pacific Greyhound LinesandBrotherhood of Locomotive Firemen and Enginemen,4 NL R. B 5208A resolution adopted by the Board of Directors of the Company on August 17, 1937,authouzing execution of the Master Agreement,describes the employees covered by theagreement as "Drivers,station forces,general office clerks and all other employees notnow affiliatedwith the AmericanFederationof Labor."See also Decision and Direction of Election,as amended,4 N L R B 520. DECISIONS AND -ORDERS563ing of, the- Amalgamated,10 and that hereafter any ,new employeewithin the classifications covered by this agreement shall withinthirty (30) days after the date of his or her employment become .amember of the Amalgamated." The. Supplemental Agreement wascirculated among the employees for their approval.There is no satis-factory showing, however, that a majority of the employees involved,in fact, approved the agreement, and, accordingly, that its,terms be-came operative.The agreement, nevertheless, continued' as theagreement of the parties, as stated below, until April 15, 1938.Whether the Amalgamated, as well as Division No. 1114, at thetime of the making of the afore-mentioned contracts was the freelychosen representative of the employees in respect to whose represen-tation recognition was accorded in the contracts, was drawn intoissue in certain proceedings concerning the representation of em-ployees of the Company heretofore had before this Board in theMatter of Pacific Greyhound LinesandBrotherhood of LocomotiveFiremen and Enginemen,Case No. R-195,11 herein called Case No.R-195.The Amalgamated and the Company were parties to thoseproceedings.In the Decision and Direction of Election, issued by theBoard in that matter on December 16, 1937, we found that the Com-pany during the period commencing about April 14, 1937, and con-tinuing thereafter, by various acts assisted the Amalgamated in itsorganizational activities among the employees of the Company anddiscouraged membership in a competing labor organization knownasBrotherhood of Locomotive Firemen and Enginemen; that theundertaking of the Company in the April 21 contract to recognizeDivision No. 1114 as bargaining representative of all employees, ex-cept those represented by other affiliates of the American Federationof Labor, was made when the Amalgamated neither claimed to rep-resent nor actually did represent a majority of such employees.Wetherefore found, in view of this encouragement of membership by theCompany, that the Amalgamated, and accordingly Division No. 1114,did not constitute an unfettered choice of bargaining representativeof the employees purported to be represented.We there said:From the record it thus clearly appears that the Companyand its officials in utter disregard of the * * * rights of itsemployees as guaranteed in Section 7 of the Act actively en-couraged membership in the Amalgamated * * * both be-fore and after the agreement of April 21, 1937, was signed.** -* Under these circumstances, the Amalgamated cannotbe considered the free choice of a majority of the employees ofthe Company * * *.12to Asused in the Supplemental Agreement,"the Amalgamated"means the Amalgamated,Division No'1114.----11 See footnote 5.12Decision and Direction of Election,4 N. L. R.B., p..533.134065-39-vol. ix-37 564NATIONALLABOR RELATIONS BOARD.Similarly, because we considered, among other things, that theeffect of the assistance rendered to the Amalgamated by the Com-pany was existent at the time of the execution of the Master Agree-ment on September 7, 1937, we refused to find in such execution, orin the approval by the employees at that time of the agreement, proofthat the Amalgamated then constituted a free choice of representa-tives.We denied a motion of the Amalgamated, made September 13,1937, after the close of the hearing in those proceedings, to reopenthe case and introduce in evidence the Master Agreement and a listof the employees who signed a written' approval theieof,'pointingout:In the light of the Company's continued activities in encourag-ing membership in the Amalgamated * * * we cannot inany event consider that those employees who signed the MasterAgreement thereby expressed their free and untrammelled choiceor ratification of representatives."The decision indicated that by reason of the discrimination of theCompany in favor of the Amalgamated neither the contract of April21 nor the Master Agreement, which was "subject to the same vices,"and the employees' approval thereof, satisfactorily resolved any ques-tion concerning the representation of employees of the Company.Between January 24 and February 4, 1938, the Regional Director,acting pursuant to the above-mentioned Decision and Direction ofElection, as amended, conducted an election by secret ballot amongbus drivers in the employ of the Company to determine whether theydesired to be represented for purposes of collective bargaining by theAmalgamated, by Brotherhood of Locomotive Firemen and Engine-men, heretofore referred to, or by neither, the outcome of the election,however, to depend in part upon a determination concerning an ap-propriate bargaining unit which the votes cast would express.Underthe conditions governing the election, if the bus drivers chose theBrotherhood of Locomotive Firemen and Enginemen, the driversalone would constitute an appropriate bargaining unit and that or-ganization would be certified by the Board as the exclusive representa-tive for collective bargaining purposes of all such employees. Ifthey chose the Amalgamated, they would be considered as havingexpressed their preference for a single larger unit consisting of allemployees of the Company including bus drivers.14In the election held, no employees of the Company other than busdrivers voted, nor were they afforded opportunity to do so.Thenumber of drivers eligible to vote was 697.Of 658 ballots, counted,that is, all ballots cast except those found void or challenged, 332were for the Amalgamated, 309 for the Brotherhood of LocomotiveFiremen and Enginemen, and 17 for neither. There were seven chal-'Ibid.,p. 539.14Ibid., p. 536. DECISIONS AND ORDERS565lenged ballots and one void ballot.However, under the conditionsof the election above mentioned, and as found by the Board in theSupplemental Decision and Order issued in those proceedings, theresults of the ballot in so far as the selection of a representative wasinvolved, did not determine that the Amalgamated was the chosenrepresentative of a majority of the employees of the Company inan appropriate unit.The only matter concluded in that regard bythe election was that Brotherhood of Locomotive Firemen and En-ginemen did not represent a majority of. employees in an appropriatebargaining unit.As pointed out in the Supplemental Decision andOrder the Amalgamated had assumed' the position throughout theproceedings that all employees of the Company, including bus driv-ers, constituted a unit appropriate for collective bargaining pur-poses; and under the conditions of the election, above stated, votesfor the Amalgamated were taken as indicating that the bus driversso voting expressed their preference for the single larger unit. Inview of the circumstance, among other things, that the election, forreasons stated in the Decision and Direction of Election, as amended,was not conducted among all employees but only bus drivers, and itappearing that the number of employees other than bus drivers wassubstantial, it is apparent that the Board did not determine whethertheAmalgamated had been designated by a majority of the em-ployees in the larger unit. Indeed, it appears from the SupplementalDecision and Order that the Amalgamated did not petition in thoseproceedings for a certification of itself as,representative of employeesin any unit.The Supplemental Decision and Order issued on March 25, 1938.15On March 31 Division No. 1114 of the Amalgamated notified theCompany by letter directed to W. E. Travis, its president, that theAmalgamated was granted authority by a majority of all theemployees of the Company, except those who were "members of otherAmerican Federation of Labor unions in San Francisco and LosAngeles," to represent such employees in collective bargaining.TheCompany further was informed that in the opinion of the Amal-gamated "the recent decision and order of the National Labor Rela-tions Board in the Matter of Pacific 'Greyhound Lines and B. ofL. F. & E.; Case No. R-195, did not disturb the provisions of, noraffect the legality of, that certain contract made and entered intobetween the Company and [Division No. 1114] * * * on Sep=tember 7, 1937:''The Company on March 31 acknowledged in writ-ing receipt of this letter.A: few days later the Company and Divi-sion No. 1114 made a comparison of their respective records whichshowed that of 1,027 employees of the Company eligible to member-ship in the Amalgamated 923 ,were members in good standing.25 See footnote 5. 566NATIONAL LABOR RELATIONS' BOARDOn April 15 Division No. 1114 and the Company executed aninstrument in writing which provided that the parties "do herebyreaffirmthe execution of said [Master Agreement of September -7,1937] and recognize the said agreement to. be- and to have been valid,subsisting and enforceable at all times and that all the terms, condi-tions, and covenants therein, and rights duties and obligations there-under have been at all times and now are in full force and effect."On the same day the parties executed a "Supplemental Agreement,"hereinafter called the, Supplemental Agreement of April 15, provid-ing for the cancelation of the Supplemental Agreement executedSeptember 7, 1937, and for the incorporation in the Master Agree-ment of paragraphs regarding a check-off and closed shop identicalin language with those contained in the Supplemental Agreement ofSeptember 7.The operation of the new supplemental agreement wasnot conditioned upon approval of its terms by the employees.Theprovision for closed shop was to become effective in accordance withitsprovisions on May 15.At the time of the execution of thesedocuments a majority of the employees of the Company were mem-bers of the Amalgamated, Division No. 1114.On April 16 all employees of the Company including bus drivers,station employees, and office employees, who were not members of theAmalgamated or of another affiliate of the American Federation ofLabor, were advised by Division No. 1114 of the terms of the closed-shop and check-off addendum, and directed to make application formembership in the Amalgamated, Division No. 1114, by midnight ofMay 15. On May 16 Division No. 1114, through its president andbusiness agent Holly Schofield, by letter to Travis, requested theCompany that all of these employees who were not at that time mem-bers of the Amalgamated "be removed from service at once." On thesame day, May 16, the Company upon receipt of this request, advisedall such employees by special delivery registeredmailof the closed-shop provision and informed them that they would be dischargedunless the Company received evidence of their membership in theAmalgamated within 7 days.On May 21 the Regional Director notified the Company both orallyand in writing that this Board was of the opinion, "that the closed-shop proviso to the [Master Agreement] * * *is inviolationof the Board's order and the mandate of the- Circuit Court; and thatif the Company gives any effect to such closed-shop proviso, theBoard intends to proceed against them for contempt." 16The man-date thus referred to was an order of the Circuit Court of Appealsfor the Ninth Circuit entered on April 6, 1938, in certain proceedings34The notification also stated that the Company might work out with the assistance ofagents of-the Board a contract which would not be violative of the Board's order andmandate of the Circuit Court of Appeals.-'- Dr CISIONS AND ORDERS567entitledNational Labor Relations Board V. Pacific Greyhound Lines,.Inc.,Cause No. - 845311 in which the Board, was petitioner and thePacific Greyhound Lines, Inc., 18 the respondent; t ordering said re-spondent, in accordance with the mandate of the Supreme Court ofthe-United States theretofore rendered in said case, to cease and de-labor practices under the Act.1°Thereafter, and at all times since,.17National Labor Relations Boaid V. PacificGreyhound Lines, Inc.,91 F (2d) 45&C.C.A. 9th)granting enforcement of a portion of the orderof theBoard Issued inMatter of Pacn/lcGreyhound Lines, Inc.andBrotherhood of Locomotive Firemen andEnginemen,2.B. 431 (1936)Including those paragraphs which providethat therespondentcease anddesist from its unfair labor practices(see footnote19).This deci-sion of theCircuit Courtof Appeals issued onor about July 16, 1937; accordingly, saidcease and desist provisionshave beengranted enforcementby court orderever since thattime.The SupremeCourt of the United Statesin proceedings on writ ofcertioraridirectedthat the order of the Board be granted enforcement in full. SeeNational Labor RelationsBoard v. Pacific GreyhoundLines, Inc.303 U. S. 272.18 It appears that in 1936 and prior theretoPacific GreyhoundLines,Inc , wasa whollyowned operatingsubsidiary of and controlledby PacificGreyhoundCorporation, a Dela-ware corporation,whichin turn was a holding company subsidiary of and controlled byThe Greyhound Corporation, a holding company at the vertex ofa pyramid of affiliatedcorporations known as The Greyhound System. Pacific Greyhound Lines, Inc., andCalifornia Parlor Car Tours Company, another wholly owned operating subsidiary ofPacific Greyhound Corporation, operated the Greyhoundbus routesin Oregon, California,Nevada,Arizona,Utah, New Mexico,and Texas.It also appearsthat in 1936 Pacific Greyhound Lines,Inc, and seennon-operatingsubsidiariesof the afore-mentionedPacific Greyhound Corporationwere liquidated andtheir assets transferredto andliabilities assumed by their erstwhile parent, Pacific Grey-hound Corporation.On December 30-31, 1936,the name ofCalifornia Transit Company,a corporationwhich theretoforehad functionedas another non-operating subsidiary ofPacificGreyhound Corporation,was changedtoPacificGieyhoundLines,and the saidPacific GreyhoundCorporationwas mergedinto Pacific Greyhound, Lines, herein calledthe Company.The Companythus acquiredboth the operative rights which Pacific Grey-hound Corporation formerly had held, and,through Pacific GreyhoundCorporation, thestage and truck equipmentwhich Pacific Greyhound Lines,Inc., had owned prior to itsliquidation.Contemporaneously therewith,on December30-31, 1936, the articles ofincorporationof the Company were amended so that theissued and outstanding capitalstock of PacificGreyhound Corporationcontinued as the issued and outstanding capitalstock of the Company.The Greyhound Corporation thereby becamethe majority stock-holder and obtained the controlling interestin the Company,and the Company in turnsecured controlof California Parlor Car Tours Company.By virtue of this absorptionof Pacific GreyhoundLines, Inc , by PacificGreyhoundCorporation,and the latter'smerger intothe Company, the Companyisthe successorcorporationto Pacific Greyhound Lines,Inc., and isin fact buta continuation of thatbusiness enterprisesubject to the sane ownershipand control as that which owned andcontrolledPacific GreyhoundLines, Inc.11 The unfair labor practices proscribed,as set forth in the orderof the Circuit Courtof Appeals,are in partas follows :1.Cease and desist:(a)From discouraging membershipin * * * any other labor organization of itsoperators,or encouraging membershipin * * * any otherlabor organization of itsoperators,by discriminating against its operatorsin regardto hire or tenure ofemployment or any termor condition of employment ;(b)From dominating or interferingwith the * * *formation or administrationof any other labor organizationof itsoperators,and from contributing financial orother support to** *any other labor organization of its operators * * *(c)Fromin any other manner interferingwith, restraining,or coercing its opera-tors in the exercise of their rights to self-organization, to form, join,or assist labororganizations,to bargaincollectivelythrough representativesof their own choosing,and to engage in concerted activities for the purposeof collectivebargaining orother mutual aid or protection,as guaranteed in Section7 of the National LaborRelations Act. 568NATIONALLABOR RELATIONS BOARDperformance; and, hence, the operation, of the closed-shop provisowas and has been suspended, and the Company has discharged noemployee for failure to join the Amalgamated.On or about April 19 the Brotherhood began its organizationalactivities- among the bus drivers of the Company.At the hearingit` claimed that a majority of the bus drivers had designated it theirrepresentative for purposes of collective bargaining, and that accord-ingly it was the exclusive representative of all bus drivers for suchpurposes.However, the Amalgamated likewise claims that a major-ity of the bus drivers, as well as of all the employees of the Company,excluding members of other affiliates of the American Federation ofLabor, are members of Division No. 1114 of the Amalgamated andthereby have designated the Amalgamated, and Division No. 1114,their bargaining representative; that, therefore, the Amalgamated isthe exclusive representative of all the employees of the Company,including the bus drivers, for collective bargaining.These conflicting claims of the two labor organizations, the Broth-erhood contends, have given rise to a question concerning the repre-sentation of bus drivers of the Company which the Board shoulddetermine.The Amalgamated, however, by its motion to dismiss theamended petition of the Brotherhood, heretofore set forth, assumesthe position that no such question here cognizable could have arisenor is presented ; that any question relating to the representation ofbus drivers as well as of all employees of the Company excludingmembers of other American Federation of Labor affiliates, arisingsubsequent to April 15, 1938, was and is effectively disposed of by theprovisions for recognition and a closed shop contained in the contractoutstanding between the Company and Division No. 1114.As statedabove the Company undertook in the Master Agreement, as amendedon April 15, 1938, for the duration thereof, to recognize DivisionNo. 1114 of the Amalgamated as the sole bargaining representativeof employees who were or thereafter became members of the Amal-gamated and to require on and after May 15 membership in theAmalgamated as a condition of employment of all employees exceptthose already members of other American Federation of Labor affili-ates.Undoubtedly the intent of these provisions, so long as theyremain effective, is to accord by contract Division No. 1114 and theAmalgamated recognition as sole bargaining representative of thebus drivers and of all other employees except members of otherAmerican Federation of Labor affiliates to the exclusion of any labororganization such as the Brotherhood, and to perpetuate the exclusivecharacter of such representation for the life of the contract throughthe effect of the closed-shop requirement.We are unable, in view of the circumstances of this case, toacquiesce in the contention of the Amalgamated that the provisions DECISIONS AND ORDERS569for recognition and closed shop, thus interpreted, preclude or resolveany question concerning representation.The 'facts cast- doubt upon-the validity of these provisions. In Case No. R-195 this -Boardfound, as above set forth, that the Amalgamated at the time of the,execution of the initial contract on April 21, and the Master -Agree-ment on September 7, 1937, was not, because of assistance by theCompany, the freely chosen representative of the employees pur-ported to be represented.In the record before us there is no showingthat at any time since September 7 the effects of this assistance wereremoved or dissipated. Indeed, after the issuance of the Decisionand Direction of Election on December 16, 1937, instead of stepsbeing taken to establish conditions for the- exercise of a free choiceof representative by the employees'21 the relations between the Com-pany' and the Amalgamated continued as theretofore.',The- main-tained recognition accorded Division No. 1114 in' the successivecontracts of April 21 and of September 7, 1937, and- the declarationon the part of the Company in the Supplemental Agreement ofSeptember ' 7 of a willingness to grant the Amalgamated a closedshop and check-off, alone would tend, in the absence of remedialaction 22 -by the Company or otherwise, to perpetuate until April 15,ifnot beyond then, the influences originally engendered by theCompany's conduct. In this circumstance we are' not satisfied thatthe effects of'the Company's assistance did not 'continue after Sep-telilber 7 and were not existent on April 15 when the execution ofthe Master Agreement was reaffirmed and the closed-shop addendumexecuted.23The mere lapse of time between December 16, when thefindings of assistance issued, and April 15 cannot itself be consideredas proof of the dissipation of such effects.Nor can the secret ballottaken by the Regional Director from January 24 to February 4;1938, above set forth, be deemed to have remedied, the situation.'While the election held may have been "necessarily free from anytaint of company influence," as the Company in its brief suggests,the vote taken, under 'the conditions of the election, did not deter-mine that the Amalgamated was the free choice of a majority of 'theemployees of the Company excluding members of other American-Federation of Labor- affiliates.Some. 300 or more 24. employees other20 Case No R-195 involved a question concerning representation.21Among other things,upon Division No. 1114 indicating,as heretofore stated, that thedecision in Case No. R-195 "did not disturb"the provisions of the Master Agreement, theCompany and Division No. 1114 signed the instrument of April 15, 1938, acknossledgingits terms to "have been at all times and now aie in full force and effect."22 See footnote 20.21We do not consider here whether the execution of the closed-shop addendum or anydischarge of an employee pursuant to its terms constituted or would constitute an unfairlabor practice,within the meaning of Section S (1) or(3) of the Act,or would afford thebasis for contempt proceedings under the order of the Circuit Court of Appeals.24The record shows that the number of such employees among whom an election willbe held, as herein directed,is 408. 576NATIONAL LABOR RELATIONS BOARDthan bus'drivers were afforded no opportunity to express their desiresby secret ballot; yet in the -light of the election returns such anexpressionwould be essential l to a conclusion that the Amalgamatedin fact constituted a free choice of the employees covered by theclosed-shop addendum. .Mere membership of these employees at thattime in the Amalgamated would not necessarily remove the doubtas to the freedom of their choice of that organization.We accordingly cannot find, on the record presented, that onApril 15, 1938, when the execution of the Master Agreement was re-affirmed and the closed-shop addendum executed, the Amalgamatedand Division No. 1114 were the freely chosen representative of amajority of the Company's employees, excluding members of otherAmerican Federation of Labor affiliates. It follows, under thesecircumstances,that the Amalgamated is not entitled to avail itselfin these proceedings of the grant of exclusive recognition accordeditby the provisions for recognition and a closed shop therein con-tained, as precluding a determination of the question concerningrepresentation raised by the Brotherhood's amended petition.25Moreover, the outstanding contract between the Company andDivisionNo. 1114 terminates according to its own provision onDecember 31 in the event either party thereto gives written notice tothe other of its desire so to terminate at least 60 days prior to Decem-ber 31.The amended petitions of the Amalgamated and of theBrotherhood were filed on June 14 and 15, respectively, and noticeof hearing thereon was served upon the Company and upon the otherparties onJune 16, 1938, all of which days were more than 60 claysprior to the renewal date.The proceedings herein have since beenpending.These circumstances afford additional grounds for hold-ing 26 the contract no bar to an investigation and determination ofthe question concerning representation of bus drivers alleged by theBrotherhood.27We find that a question has arisen concerning the representationof employees of the Company.We further find that this question,occurring in connection with the operations of the Company, de-25 SeeMatters of Federal KnittingMillsCompany and Bamberger Reinthal CompanyandInternational Ladies'Garment Workers Union,3 N. L. R B 257,262;Matter of FriedmanBlau Farber CompanyandInternational Ladies'Garment Workers Union,Local No.295,4 N L. R.B. 151, 155-62E SeeMatter of Unit Cast CorporationandSteelWaiters Organizing Committee, 7N. L.R.B. 129;Matter of Pressed Steel Car Company, Inc.andSteelWorkers Organiz-ingCommittee,7NL R B. 1099;Matter of Utica Knitting CompanyandAanesieanFederationof Labor,Local No. 21500,8 N.L.R B. 783; see alsoMatter of AmericanFrance Line,etat(Shepard Steamship Company)andInternational Seamen's Unionof America,7 N. L R.B. 79; Cf.Matter of American France Line,et at, et seqandInternational Seamen's Union of America,3 N. L.R.B 64, 71.27 That the determination in Case No.R-195(Supplemental Decision and Order, seefootnote 5) to the effect that the bus drivers of the Company alone do not constitute anappropriate unit,is not controlling here,and, therefore,is not conclusive upon the questionconceining representation of bus driveis.see succeeding section on the appropriate unit. DECISIONS AND ; ORDERS571scribed in Section I above, tends to lead to labor disputes burdeningand obstructing traffic, commerce, and transportation and the freeflow of traffic, commerce and transportation.IV.THE APPROPRIATE UNIT ,Employees of the Company maybe classified as bus drivers, officeemployees, depot employees, and shopmen.The Brotherhood con-tends that the bus drivers, wlio comprise approximately three-fifth'sof the total number of employees, constitute by themselves a unitappropriate for the purposes of collective bargaining with the Com-pany.However, the Company and the Amalgamated take the posi-tion that the driversalone arenot an appropriate unit, that they area constituent part of alarger bargainingunit composed of all em-ployees, exclusive of executives and supervisors and of shop employeesin the cities of San Francisco and Los Angeles.28Bus drivers form a group separate and distinct from the other em-ployees of the Company in ,many respects. Their work is of thevery essence of the industry not only because of the functions servedbut because the goodwill of the business enterprise largely dependson their personal relations with the public.The operation of motorbusses calls for the exercise of extraordinary skill and sound judg-ment.Large and heavy equipment must be driven at a high andsustained road speed over all types of roads in all kinds of weatherthrough congested as well as ruraltraffic areasin scheduled timeswithout endangering passengers or vehicle or the life and limb ofother users of the highway.29The ability required for such workis reflected in the various standards and qualifications prescribed bythe Interstate Commerce Commission and State regulatory bodieswhich drivers must meet.The drivers are accorded a special statusby the Company itself in its organization and operation.They arepaid by the mile rather than by the *week or the month; they arerequired to purchase and wear special uniforms while on duty; amanualand bulletins, are issued for their guidance; rooms are pro-vided in the terminals where they must remain while in the station;seniority and demerit systems applicable to them are not interchange-able with those of other employees.Lastly, the drivers have beenthe subjectof separateorganization by several labor organizationsin the history of labor relations at the Company.3°On the other hand, the Amalgamated and the Company urge insupport of their position that while the work of the drivers is of28Employees other than bus drivers divide themselves, so far as here material, intostation, clerical,and shop employees.asHours, Wages, and Working Conditions in the Intercity Motor Transport Industries,Part I, Motor Bats Transportation,Federal Coordinator of Transportation,Section of Re-search, Section of Labor Relations,pages 18-19.See Brotherhood Exhibit No. 33.81 See the decisions cited in footnote 5. 572NATIONAL LABOR RELATIONS BOARDconsiderable importance, nevertheless, the services of all employeesare essential to the conduct of the business, and their common interestin work should outweigh considerations favoring any class of em-ployees.There is interdependence and functional coherence betweenthe various classes of employees, and the Amalgamated has intro-duced evidence by which it endeavored to show that where such,condition obtains, organization on an industrial basis would affordgreater bargaining strength to all employees than other forms of or-ganization. , . The Amalgamated also stressed that the special statusof the drivers should not -be given undue importance in a determina-tion of the question for the reason that employees elsewhere in thestreet railway and motor bus industry have been organized success-fully on an industrial basis.--These considerations appear to us to be evenly balanced-a factdemonstrated by the success of both the Brotherhood and the Amal-gamated in securing a large number of contracts in the industrywhich reflect their respective views.31 In the Decision and Directionof Election, as amended, issued in Case No. R-195, the Board. hadoccasion to consider the question of the separability of bus driversas a bargaining unit.We there stated that "bus drivers can be con-sidered either as a separate unit * * * or as part of a large unitcomposed of bus drivers, mechanics, station and office employees***.The differentiation in skill and duty of bus drivers fromother employees and the history of collective bargaining by the Com-pany, as well as the history of collective bargaining in the industryat large, * * * are proof of the feasibility of the former ap-proach.The interdependence of the bus drivers with the other em-ployees, the greater economic strength claimed for the industrialform of organization, and the history of collective bargaining in-theindustry, are proof of the feasibility of the latter approach." 32The Amalgamated and the Company contend, however, that anyissue here raised as to whether the bus drivers by themselves con-stitute an appropriate bargaining unit must be deemed concludedby what was finally determined in the proceedings had, including theelection, in Case No. R-195; that the decision there is res judicataupon such issue.Reference is made to a statement in the Supple-mental Decision and Order issued in those proceedings to the effectthat "the bus drivers alone do not constitute an appropriate unitbut are to be merged in a larger unit."From the Decision and Direction of Election, as amended, issuedin those proceedings it appears that Brotherhood of LocomotiveFiremen and Enginemen, above referred to, made claim that the bus81 Both unions introduced lists of their present contractsThe Amalgamated introducedcopies of seven contracts, and the Brotherhood introduced copies of eight.a'Decision and Direction of Election,as amended,pp. 535, 536.See footnote 5. .DECISIONS. AND ORDERS573-drivers of the Company alone constituted an' appropriate ' unit for'collective bargaining purposes, whereas the Amalgamated, the onlyother labor organization there involved, contended, as it does here,that the bus drivers were part of a larger bargaining unit consist-ing of all employees. In the Decision and Direction of Election, asamended, this Board found' upon the evidence before it that eithercontention as to appropriate unit could be sustained; that, accord-ingly, the determination in those proceedings as to whether the busdrivers alone did or did not constitute an appropriate unit would beresolved by the preference expressed for either labor organization inthe election there directed.As heretofore set forth, that election resulted in no' establishmentof an exclusive bargaining representative for the bus drivers or forairy other employees.Neither labor organization emerged as anexclusive representative of employees in an appropriate unit. In sofar._as the ballot indicated the preference of the bus drivers on thematter of appropriate unit apart from the question of representa-tion, the votes disclosed that only a minority of the bus drivers in.the election favored a unit limited to drivers, a fact which wastaken by the Board as showing that a majority favored a largerunit.93We find nothing in the Act which requires or supports the appli-cation of a principle analogous to that of the judicial doctrine ofres judicatainmatters involving a determination of the appropriateunit for collective bargaining purposes.Section 9 (b) of the Actempowers the Board to "decide in each case" the appropriate unit,and its guidein sodoing, as therein stated, is "to insure to em-ployees the full benefit of their right to self-organization and tocollective bargaining, and otherwise to effectuate the policies of thisAct."A prior decision in regard to whether a certain unit of em-ployees is appropriate for purposes of collective bargaining is acircumstance, but not a decisive one, which the Board in the exer-cise of a sound discretion will consider should such question againpresent itself in a subsequent proceeding involving the representa-tion of such employees.The finding in Case No. R-195 to the effect that the bus driversalonedid not constitute an appropriate bargaining unit should not,we think, foreclose a decision of the question here.That findingrested, as stated, upon a preference expressed in an election, a prefer-ence, however, of no positive consequence, for no exclusive repre-sentative was chosen as a result of the election.The Brotherhoodhere claims, and its claim finds some support in the record, that amajority of the bus drivers have changed their preference as to the33 Supplemental Decision and Order, 6 N. L. R. B. 163. Z74NATIONAL LABOR RELATIONS BOARDappropriate unit and wish to be represented separately, with theBrotherhood as their exclusive representative.A prior determinationas to appropriate unit based upon the will of employees necessarilyloses persuasive force when, as here claimed, the preference of theemployees as to unit has changed; and this is particularly true if,as here, the prior determination in regard to unit was made withoutan exclusive representative for such unit then being known orestablished.Nor is the closed-shop provision in the agreement between the Com-pany and Division No. 1114 determinative of the question of appro-priate unit here presented.The reasons expressed in Section IIIabove as indicating that such provision constituted no bar to adetermination of the question concerning representation equallysupport the conclusion that it affords no obstacle to a decision on theissue of the appropriate bargaining unit.We have stated above that the evidence before us would sustainthe claim of either the Brotherhood or the Amalgamated as to theappropriate bargaining unit.Under these circumstances we see noreason for departing from what has become an established policy ina conflict of this nature; that is, we will allow the desires of theemployees concerned themselves to determine the issue.On this mat-ter, however, the record is not conclusive.As stated in Section Vbelow, we are not satisfied that the Brotherhood has been designatedas bargaining representative by a majority of the bus drivers, norare we satisfied with the showing of the Amalgamated as to its rep-resentation of a majority of the bus drivers, and of the other em-ployees exclusive of executives and supervisors and of shop employeesin the cities of San Francisco and Los Angeles.Accordingly, uponthe results of the elections directed below will depend the determina-tion in this proceeding of the unit or units appropriate for thepurposes of collective bargaining.V.THE DETERMINATION OF REPRESENTATIVESThe Board, the Company, the Amalgamated, and the Brotherhoodstipulated at the hearing in substance as follows, and we find thatat the time of the hearing the Company employed, exclusive of execu-tives and supervisors, 1,090 persons, including 682 bus drivers; thatthe Amalgamated has 992 fully paid-up members among the 1,090employees, including 651 members among the 682 bus drivers; thatthe Brotherhood was designated in writing as bargaining representa-tive by 373 of the 682 bus drivers; that of these 373 bus drivers 355were members of the Amalgamated at the time they so designatedthe Brotherhood.It is apparent that confusion exists as to which of these rivallabor organizations has been designated as bargaining representative DECISIONS AND ORDERS575by a majority of the Company's 682 bus drivers: 651 are membersof the Amalgamated; 373 named the Brotherhood as their repre-sentative, 355 of these doing so subsequent to their becoming mem-bers of the Amalgamated.The Brotherhood urges that the largeand sustained membership of the Amalgamated among the busdrivers is attributable solely to the existence of the closed-shop provi-sion in the outstanding contract between Division No. 1114 and theCompany, and that therefore the Brotherhood's designation by amajority of the bus drivers subsequent to their becoming membersof the Amalgamated should be held to express their true desires andbe decisive.The fact that a substantial number of the bus driversretained their membership in the Amalgamated 'after designating theBrotherhood their collective bargaining representative lends' weightto the Brotherhood's contention.On the other hand, the closed-shopproviso has never been enforced.Moreover, the majority of busdrivers are, as a matter of fact, in an ambiguous position with respectto their choice of representative.either that the Brotherhood or the Amalgamated is the bargainingrepresentative of a majority of the bus drivers.An election bysecret ballot will be necessary to resolve this question concerningrepresentation.The facts heretofore set forth indicate that the Amalgamated hasa substantial membership in excess of a majority among employeesof the Company other than bus drivers ill the unit it claims to beappropriate.Nevertheless, we feel that all of these employees shouldbe given an opportunity to express their choice of representative inan election by secret ballot.'We previously have stated in SectionIII that we could not find the Amalgamated the freely chosen repre-sentative of these employees when the closed-shop addendum wasexecuted, and it follows that if the Amalgamated was not at thattime their free choice the force of the closed-shop proviso wouldhave prevented any ' remedy of the situation thereafter.We havealready pointed out that none of these employees was permitted tovote in the election of January 24 to February 4, 1938.Under allthe circumstances they are entitled to an opportunity to establishtheir desires under conditions removed from any suggestion or sus-picion of coercion.To this end the closed-shop provision shouldremain executory pending the outcome of the election and the con-clusion of these' proceedings.The Company in its brief indicatesthat such is its proposal.34The brief states that"the company refrained from performing its contract . . -pending the outcome of this proceeding before the Board." 576NATIONALLABORRELATIONS BOARDAccordingly, we will direct two separate elections by secret ballot.The first election shall be conducted among the bus drivers alone,and therein these' employees will be afforded an opportunity to votefor either the Brotherhood, the Amalgamated, or for neither of theselabor organizations.The second election shall be among the station,clerical, and shop employees of the Company, -exclusive of the shop-men at Los Angeles and -Sam Francisco, of, executives, and of super-visors, these' comprising ally the' employees apart from bus driversin the unit contended'for by the Amalgamated:They will have, theopportunity of voting for or against the Amalgamated.If a ma-jority 35 of the bus drivers vote for the Brotherhood,' we will deter-mine that the bus drivers constitute a'unit appropriate for the pur-poses of collective bargaining, and we will certify the Brotherhoodas the duly chosen representative of that unit.Similar treatmentshall be accorded to the contentions of the Amalgamatedas to unitand representative if it secures a majority vote in each election.. Inthe event the Brotherhood secures a majority vote in the electionamong the bus drivers and the Amalgamated does likewise in theelection held among the remainder of the employees within the unitalleged by it to be appropriate, by virtue-of this fact, we will certifythe Amalgamated as the exclusivebargainingrepresentative of thestation, clerical, and shop employees of the Company, exclusive ofshopmen employed at Los Angeles and San Francisco, and of theexecutives, and of supervisors.'We will further direct the elections to be held under the directionand supervision of the Regional Director for the Twentieth Region,who shall determine in her discretion the exact times, places, andprocedure for giving notice of the elections and for balloting.Weexpressly authorize the use of the .United States mail for such pur-poses and the use of agents, if feasible, to journey through the Com-pany's various territorial divisions to conduct balloting at' appro-priate places, collecting the votes in sealed envelopes for delivery tothe Regional Director.All employees appearing upon the Com-pany's pay roll of June 15, 1938,36 exclusive of 'executives and super-visors, and of-shop-men employed at Los Angeles and San Francisco,and excepting those who 'have since quit or have been discharged forcause, shall be eligible to vote in one or the other of the elections, asthe case may be..35Allmajorities,herein referred to must be such under the rules governing electionslaid downin our prior decisions° The Board introduced into evidence without objection from any of the parties asBoard ExhibitNo. 11 a typewrittenlist,prepared by the Company,of "employees[of the,,Company] on pay roll as of June 15, 1938, excluding those in an executive or supervisoryposition." 'DECISIONS AND ORDERS577,On"the basis of the above findings of fact the Board makes the,following :CONCLUSION OF LAW'A question affecting commerce has arisen concerning the repre-,sentation of employees of Pacific Greyhound Lines, San Francisco,California, within the meaning of Section 9 (c) and Section 2 (6Yand (7) of the National Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in ."the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela=tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and" Regulations-Series 1,as amended, it is hereby"DIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith. Pacific Greyhound Lines, San Francisco, California, separateelections by secret ballot shall be conducted within thirty (30) daysfrom the date of this Direction, under the direction and supervision-of the Regional Director for the Twentieth Region, acting in thismatter as agent for the National Labor Relations Board, and sub-ject to Article III, Section 9, of said Rules and Regulations, amongthe employees who fall within each of the groups described below :(a)All persons employed by Pacific Greyhound Lines, San Fran-cisco, California, as bus drivers on June 15, 1938, who have not sincequit or been discharged for cause, to determine whether they desireto be represented by Amalgamated Association of Street, ElectricRailway and Motor Coach Employes of America, or by Brotherhoodof Railroad Trainmen, for the purposes of collective bargaining, orby neither;(b)All the station, clerical, and shop employees of Pacific Grey-hound Lines, San Francisco, California, exclusive of those shopmenemployed at Los Angeles and San Francisco, who were in the em-ploy of the Company on June 15, 1938, and have not since quit orbeen discharged for "cause, to determine whether or not they desireto be represented by Amalgamated Association of Street; ElectricRailway and Motor Coach Employes for the purposes of collectivebargaining.MR. EDWIN S. SMITH, dissenting :-In the dissenting opinion inMatter of Pacific Greyhound Lines,Case No. R-195,37 I stated that in view of the fact that the Amalga-aMatterofPacificGreyhound LinesandBrotherhood of Locomotive Firemen andEnginemen,4 NL. R. B 520, 540. 578NATIONAL LABOR RELATIONS BOARDmated had been the recipient of the Company's illegal favors I wasnot disposed to be influenced by its contention that the bus driversalonedid not constitute an-appropriate unit. I also pointed out thatthe bus drivers had carried on the organizational fight for their owngroup against strong company opposition, and was of the opinionthat under all the circumstances they should, be declared an appro-priate bargaining unit.Subsequent to the issuance of the Board's decision in that case,there is nothing shown,. by way of company action or otherwise,which satisfactorily establishes that the, effects of the Company'sinfluence were removed at the time when the agreement of April 15for a closed shop was made. If the Amalgamated was not then thefreely chosen representative of a majority of the employees, theclosed-shop agreement has prevented it from attaining such statussince.The temporary suspension by the Company of the closed-shopproviso could not of itself free the employees of the effects of previ-ous company favoritism toward the Amalgamated.Because of thedoubt which persists about the Amalgamated's position as a freelychosen bargaining' agency, I adhere to my previous opinion that thebus drivers, for the reasons there stated, constitute the sole appro-priate bargaining unit which the Board is justified in finding at thepresent time.[SAME TITLEAMENDMENT TO DECISION AND DIRECTION OFELECTIONSNovember 10, 1938On October 29, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in theabove-entitled proceeding, the elections to be held within thirty (30)days from the date of the Direction, under the direction and super-vision of the Regional Director for the Twentieth Region (SanFrancisco, California).The Board, having been advised by theRegional Director for the Twentieth Region, that a longer periodwithin which to hold the elections is necessary, hereby amends theDirection of Elections issued on October 29, 1938, by striking there-from the words "within thirty (30) days from the date of this Direc-tion" and substituting therefor the words "within sixty (60) daysfrom the date of this Direction."9 N. L. R. B., No. 51a.